 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Julie Murphy,                                      No. CV-19-04526-PHX-DWL
10                   Plaintiff,                         ORDER
11   v.
12   Heather Fisher,
13                   Defendant.
14
15          The Court has an independent obligation to determine whether it has subject-matter
16   jurisdiction. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999). Pursuant to
17   Rule 12(h)(3) of the Federal Rules of Civil Procedure, “[i]f the court determines at any
18   time that it lacks subject-matter jurisdiction, the court must dismiss the action.”
19          Defendant Heather Fisher removed this action on June 21, 2019 solely on the basis
20   of diversity jurisdiction. (Doc. 1.) Diversity jurisdiction exists when there is complete
21   diversity of citizenship between the plaintiffs and the defendants and the amount in
22   controversy exceeds $75,000, exclusive of interests and costs. 28 U.S.C. § 1332. A
23   controversy meets this requirement when “all the persons on one side of it are citizens of
24   different states from all the persons on the other side.” Strawbridge v. Curtiss, 7 U.S. 267
25   (1806). Having reviewed the Notice of Removal to determine if subject matter jurisdiction
26   exists, the Court finds that the Notice of Removal is facially deficient because it fails to
27   affirmatively set forth the facts necessary to determine the parties’ citizenship.
28          The Notice of Removal states that Plaintiff Julie Murphy is a “resident” of Arizona,
 1   that Defendant Heather Fisher is a “resident” of California, and that “[d]iversity of
 2   citizenship is met as no Defendant is a resident of Arizona – and the parties are citizens of
 3   different states.” (Doc. 1 ¶¶ 3-5.) And indeed, the Complaint alleges that Plaintiff “resides
 4   in” Arizona and that Defendant “is a resident of” California. (Doc. 1-2 ¶¶ 1-2.) But the
 5   factual allegation that a party is a resident of a certain state does not establish state
 6   citizenship for purposes of establishing diversity jurisdiction. “It has long been settled that
 7   residence and citizenship [are] wholly different things within the meaning of the
 8   Constitution and the laws defining and regulating the jurisdiction of the . . . courts of the
 9   United States; and that a mere averment of residence in a particular state is not an averment
10   of citizenship in that state for the purpose of jurisdiction.” Steigleder v. McQuesten, 198
11   U.S. 141, 143 (1905). “To be a citizen of a state, a natural person must first be a citizen of
12   the United States. The natural person’s state citizenship is then determined by her state of
13   domicile, not her state of residence. A person’s domicile is her permanent home, where
14   she resides with the intention to remain or to which she intends to return.” Kanter v.
15   Warner–Lambert Co., 265 F.3d 853, 858-59 (9th Cir. 2001) (emphasis added) (citations
16   omitted). See also id. (“In this case, neither Plaintiffs’ complaint nor [Defendants’] notice
17   of removal made any allegation regarding Plaintiffs’ state citizenship. Since the party
18   asserting diversity jurisdiction bears the burden of proof, [Defendants’] failure to specify
19   Plaintiffs’ state citizenship was fatal to Defendants’ assertion of diversity jurisdiction.”).
20   Thus, an allegation regarding a party’s state of residence fails to establish her state of
21   domicile for diversity purposes.
22          The party seeking to invoke diversity jurisdiction has the burden of
23   proof, Lew v. Moss, 797 F.2d 747, 749-50 (9th Cir. 1986), by a preponderance of the
24   evidence. McNatt v. Allied-Signal, Inc., 972 F.2d 1340 (9th Cir. 1992); see 13B Federal
25   Practice § 3611 at 521 & n. 34.          There is a strong presumption against removal
26   jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“Federal jurisdiction
27   must be rejected if there is any doubt as to the right of removal in the first instance.”).
28          To cure this pleading deficiency, the Court will require Defendant to file an


                                                  -2-
 1   amended notice of removal that affirmatively states her own citizenship and Plaintiff’s
 2   citizenship under the correct legal standard. Star Ins. Co. v. West, 2010 WL 3715155, *2
 3   (D. Ariz. 2010); see also NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 612 (9th Cir. 2016)
 4   (“Courts may permit parties to amend defective allegations of jurisdiction at any stage in
 5   the proceedings.”). Defendant may state the relevant jurisdictional facts as to Plaintiff on
 6   information and belief if they are not reasonably ascertainable. Carolina Cas. Ins. Co. v.
 7   Team Equipment, Inc., 741 F.3d 1082, 1087 (9th Cir. 2014). Defendant is advised that its
 8   failure to timely comply with this order shall result in the remand of this action without
 9   further notice for lack of subject matter jurisdiction.
10           Accordingly,
11           IT IS ORDERED that removing Defendant shall file an amended notice of removal
12   properly stating a jurisdictional basis for this action no later than July 5, 2019.
13           IT IS FURTHER ORDERED that if Defendant fails to file an amended notice of
14   removal by July 5, 2019, the Clerk of Court shall remand this action to state court on July 8,
15   2019.
16           Dated this 21st day of June, 2019.
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
